DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claims; amended claims: 1, the rest remains the same as presented in the last round of persecution.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new secondary reference is now being used in the current rejection. However, the examiner would like address the argument regarding Krueger et al. Applicant argues in pg.10 of the remarks that Krueger et al. do not teach two or more superparamagnetic cores. In para. [0032]-[0033] Krueger et al. teach: Fe3O4 & Fe2O3 core. Para. [0028] teaches the magnetic core (para. [0032]-[0033] Fe3O4 & Fe2O3) maybe surrounded by inorganic materials. Para. [0031] teaches the inorganic materials are SiO2 & TiO2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 16, 18, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007). 
Regarding claim 1, Krueger et al. disclose: a composite particle (para. [0035]) for use in a marking (para. [0047]), wherein the composite particle comprises a thermoconductive material (para. [0033], [0066]-[0068]) comprising two or more superparamagnetic cores embedded (para. [0032]-[0033]), therein each of the two or more superparamagnetic cores consisting of one or more superparamagnetic materials selected from iron oxide (para. [0032]-[0033]), metallic Fe, metallic Co, metallic Ni and metal alloys, and the matrix is surrounded by a thermoluminescent portion (para. [0032]-[0033], [0066]-[0068]) present in the form of a shell around the matrix in which the two or more superparamagnetic cores are embedded (para. [0034]) or of an aggregate of thermoluminescent particles, which are randomly distributed around the matrix in which the two or more superparamagnetic are embedded (para. [0034]), wherein the composite particle has a spherical or rode-like shape (fig.6), the thermoconductive material comprises one or more of SiO2 TiO2 and polymethylmethacrylate (para. [0028]). Krueger et al. are silent: the thermoluminescent portion consisting of two or more doped ceramic materials, each of the two or more doped ceramic materials being selected from the following: Ba2MgSi2O2, Ba2Si3O8, Ba2SiO, Ba2ZnSi2O7, Ba5Si8O21, BaSi2O5, BaSiO3, CaGd2Si2O7, Li2CaSiO4, MgSr2Si2O7, NaLaSiO4, BaAl10MgO10, BaAl12O19, BaHfO3, CaHf3, CaAl2O4, BaAl2O4, GdSc2Al3O12, Gd3Y3Al10O24, La2O3, LaAlO3, SrHfO3. YAlO3, Ba2B5O9Cl, Ba2Ca(BO3)2, Ba3Gd(B)3, Ca4YO(BO3)3, CaLaB7O13 CaYO4, GdB3O6, GdBO3, LaB3O6,  LaMgB5O10, Li6Gd(BO3)3,  Li6Y(BO3)3, LuBO3, ScBO3, YAl3B4O12, YBO3, AgGd(PQ3)4, Ba3(PO4)2, Ba3B(PO4)3, Ba3P4O13, Ba5(PO4)3F, BaKPO4, BaP2O6, Ca5(PO4)3F. CaBPO5, CeP5O15, CsGd(PO3)4, CsLuP2O7, CsYP2O7, K3Lu(PO4)2, KGd(PO3)4, LuP2O7, KYP2O7, LiCaPO4, LiGd(PO3)4, LuPO4, NaBaPO4, NaGd(PO3)4, NaLuP2O7, RbLuP2O7, RbYP2O7, Gd2S3, Lu2S3, CaSnO3, MgGa2O4, CaTiO3, and ZnTa2O6 each doped with at least one doping ion selected from Eu2+, Eu3+, Dy3+, Pr3+, Sm3+, Tb3+, Ce3+, Ce2+, Er3+ and Tm3+ Cr3+, Mn2+ and Ti3+ .
In a similar field of endeavor Midgley et al. disclose: the thermoluminescent portion consisting of two or more doped ceramic materials (para. [0056] teaches a shell can be selected from phosphates, halophosphates, borates, oxides (Tio2 & SiO2 are oxides)), each of the two or more doped ceramic materials being selected from the following: Ba2MgSi2O2, Ba2Si3O8, Ba2SiO, Ba2ZnSi2O7, Ba5Si8O21, BaSi2O5, BaSiO3, CaGd2Si2O7, Li2CaSiO4, MgSr2Si2O7, NaLaSiO4, BaAl10MgO10, BaAl12O19, BaHfO3, CaHf3, CaAl2O4, BaAl2O4, GdSc2Al3O12, Gd3Y3Al10O24, La2O3, LaAlO3, SrHfO3. YAlO3 (para. [0072]), Ba2B5O9Cl, Ba2Ca(BO3)2, Ba3Gd(B)3, Ca4YO(BO3)3, CaLaB7O13 CaYO4, GdB3O6, GdBO3, LaB3O6,  LaMgB5O10, Li6Gd(BO3)3,  Li6Y(BO3)3, LuBO3, ScBO3 (para. [0077] Borate), YAl3B4O12, YBO3, AgGd(PQ3)4, Ba3(PO4)2, Ba3B(PO4)3, Ba3P4O13, Ba5(PO4)3F, BaKPO4, BaP2O6, Ca5(PO4)3F. CaBPO5, CeP5O15, CsGd(PO3)4, CsLuP2O7, CsYP2O7, K3Lu(PO4)2, KGd(PO3)4, LuP2O7, KYP2O7, LiCaPO4, LiGd(PO3)4, LuPO4, NaBaPO4, NaGd(PO3)4, NaLuP2O7, RbLuP2O7, RbYP2O7, Gd2S3, Lu2S3, CaSnO3, MgGa2O4, CaTiO3, and ZnTa2O6 each doped with at least one doping ion selected from Eu2+, Eu3+ (para. [0235], claim 5), Dy3+, Pr3+, Sm3+, Tb3+ (para. [0235], claim 5), Ce3+, Ce2+, Er3+ and Tm3+ Cr3+ (para. [0235], claim 5), Mn2+ and Ti3+ motivated by the benefits for securing documents (Midgley et al. para. [0291]).
In light of the benefits for securing documents as provided by the teachings of Midgley et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the particle of Krueger et al.  with the teachings of Midgley et al.
Regarding claim 5, Krueger et al.  disclose: at least one of the two or more superparamagnetic cores comprises Fe3O4 (para. [0033]).
Regarding claim 16, Krueger et al.  disclose: the thermoconductive material comprises SiO2 (rejected on the same grounds as claim 1).
Regarding claim 18, Krueger et al.  disclose: the largest dimension of each of the two more superparamagnetic cores is from 5 nm to 20 nm (para. [0024]).
Regarding claim 22, Krueger et al.  disclose: marking which comprises a plurality of composite particles according to claim 1 (para. [0046]]).
Regarding claim 23, Krueger et al.  disclose: at least a part of the marking is in the form of at least one of an image, a picture, a logo, indicia, a cloud of dots, randomly distributed dots, one or more glyphs and a pattern representing a code selected from one or more of a 1-dimensional barcode, a stacked 1-dimensional barcode, a 2-dimensional barcode, a 3-dimensional barcode, a data matrix (Abstract, para. [0046]).
Regarding claim 24, Krueger et al.  disclose: an article having thereon the marking according to claim 22 (para. [0046]).
Regarding claim 25, Krueger et al.  disclose: disclose the article is or comprises at least one of a label, packaging, a cartridge, a container or a capsule that contains foodstuffs, nutraceuticals, pharmaceuticals or a beverage, a banknote, a credit card, a stamp, a tax label, a security document, a passport, an identity card, a driver's license, an access card, a transportation ticket, an event ticket, a voucher, an ink-transfer film, a reflective film, an aluminum foil, and a commercial good (para. [0047]). 
Regarding claim 26, Krueger et al.  disclose: the ink comprises a plurality of composite particles according to claim 1 and a carrier for the composite particles (abstract, para. [0034], [0038]).
Regarding claim 27, Krueger et al.  disclose: an article with a marking, wherein the method comprises using the ink according to claim 26 for providing the marking (para. [0038]). 

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) and further in view of Eeckhout et al. “Persistent Luminescence in Non-Eu2+-Doped Compounds: A Review”, Materials 2013, pg2789-2818.
Regarding claim 2, the combined references are silent about: doped ceramic material comprises at least one ceramic material selected from, ZnGa2O4 and at least one doping ion selected from Eu2+, Py3+, Cr3+ and Pr3+
In a similar field of endeavor Eeckhout et al. disclose: doped ceramic material comprises at least one ceramic material selected from, ZnGa2O4 and at least one doping ion selected from Eu2+, Py3+, Cr3+ and Pr3+ (pg.2795 Table 2, 2nd entry before last) motivated by the benefits for persistent luminescence (Eeckhout et al. Abstract).
In light of the benefits for persistent luminescence as provided by the teachings of Eeckhout et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Krueger et al. and Midgley et al. with the teachings of Eeckhout et al.
Regarding claim 9, the combined references are silent about: the one or more doping ions comprise at least one ion selected from Eu2+, Dy3+, Cr3+ and Pr3+.
In a similar field of endeavor Eeckhout et al. disclose: the one or more doping ions comprise at least one ion selected from Eu2+, Dy3+, Cr3+ and Pr3+ (pg.2795 Table 2, 2nd entry before last) motivated by the benefits for persistent luminescence (Eeckhout et al. Abstract).
In light of the benefits for persistent luminescence as provided by the teachings of Eeckhout et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Krueger et al. and Midgley et al. with the teachings of Eeckhout et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) and further in view of Delp et al. (US 2005/0096420 A1; pub. May 5, 2005).
Regarding claim 10, the combined references are silent: the one or more doping ions comprise at least two rare earth metal ions Eu2+ and Dy3+.
In a similar field of endeavor Delp et al. disclose: the one or more doping ions comprise at least two rare earth metal ions Eu2+ and Dy3+ (para. [0019] pg.3 L25 teaches YBO3, L41 teaches LaMgB5O10 L57 teaches Dy3+) motivated by the benefits for improved luminescence (Delp et al. para. [0011] L2).
In light of the benefits for improved luminescence as provided by the teachings of Delp et al., it would have been obvious to one of ordinary skill in the art at the date the invention to dope the combined particle of Krueger et al. and Midgley et al. with the teachings of Delp et al.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) and further in view of Dembski et al. (US 2012/0093935 A1; pub. Apr. 19, 2012).
Regarding claim 11, the combined references are silent about: the one or more doping ions comprise at least one ion selected from Cr3+, Mn2+, and Ti3+.
In a similar field of endeavor Dembski et al. disclose: the one or more doping ions comprise at least one ion selected from Cr3+, Mn2+, and Ti3+ (para. [0066]) with benefits for object authentication (Dembski et al. para. [0070]).
In light of the benefits for object authentication as provided by the teachings of Dembski et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the particle of Krueger et al. and Midgley et al. with the teachings of Dembski et al.

Claims 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al.  (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012). 
Regarding claim 19, the combined references are silent about: the plurality of composite particles comprises at least two composite particles which differ with respect to the superparamagnetic core, the thermoluminescent portion and, optionally, the thermoconductive material.
In a similar field of endeavor Kecht et al. disclose: the plurality of composite particles comprises at least two composite particles which differ with respect to the superparamagnetic core, the thermoluminescent portion and, optionally, the thermoconductive material (para. [0035] teaches cores of different sizes) motivated by the benefits for securing documents of value (Kecht et al. para. [0024]).
In light of the benefits for securing documents of value as provided by the teachings of Kecht et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Krueger et al. and Midgley et al. with the teachings of Kecht et al.
Regarding claim 21, the combined references are silent about: the plurality of composite particles exhibits at least two different particle size distributions.
In a similar field of endeavor Kecht et al. disclose the plurality of composite particles exhibits at least two different particle size distributions (para. [0035] teaches cores of different sizes) motivated by the benefits for securing documents of value (Kecht et al. para. [0024]).
In light of the benefits for securing documents of value as provided by the teachings of Kecht et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Krueger et al.  and Midgley et al. with the teachings of Kecht et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) and further in view of Sillerud (US 2006/0140871 A1; pub. Jun. 29, 2006).
Regarding claim 20, the combined references are silent: the plurality of composite particles comprise at least two composite particles which differ with respect to the thickness of the thermoluminescent portion.
In a similar field of endeavor Sillerud discloses: the plurality of composite particles comprise at least two composite particles which differ with respect to the thickness of the thermoluminescent portion (para. [0032], [0035] the paragraph discloses that the composite particles can be made with different surface coatings) motivated by the benefits for improved detection (Sillerud para. [0031]).
In light of the benefits for improved detection as provided by the teachings of Sillerud, it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Krueger et al., Midgley et al. and Kecht et al. with the teachings of Sillerud

Claims 28, 31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) and further in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003).
Regarding claim 28, the combined references are silent about (i) irradiating the marking with radiation to cause the composite particles to emit radiation; (ii) subjecting the irradiated marking of step (i) to an oscillating magnetic field of predetermined strength and frequency for a predetermined period of time to cause the superparamagnetic material to heat up; and (iii) detecting the intensity of the thermoluminescence emitted by the marking at a predetermined wavelength during the period of time applied in step (ii) to obtain the variation of the intensity of the thermolmninescence as a function of time (iv) optionally after step (iii) pursuing the detection of the luminescence intensity after the magnetic field is switched off. 
In a similar field of endeavor Tong discloses (i) irradiating the marking with radiation to cause the composite particles to emit radiation; (ii) subjecting the irradiated marking of step (i) to an oscillating magnetic field of predetermined strength and frequency for a predetermined period of time to cause the superparamagnetic material to heat up; and (iii) detecting the intensity of the thermoluminescence emitted by the marking at a predetermined wavelength during the period of time applied in step (ii) to obtain the variation of the intensity of the thermolmninescence as a function of time (iv) optionally after step (iii) pursuing the detection of the luminescence intensity after the magnetic field is switched off (claim 33) motivated by the benefits for detection of thermoluminescent materials (Tong para. [0027]).
In light of the detection of thermoluminescent materials as provided by the teachings of Tong, it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined method of Krueger et al.  and Midgley et al. with the teachings of Tong.
Regarding claim 31, Tong discloses the method further comprises determining the intensity of the radiation emitted in step (i) (para. [0027], claim 33, detector to detect the emitted light). 
Regarding claim 33, Tong discloses the apparatus comprises (1) a radiation source for use in step (i), (2) a device capable of generating an oscillating magnetic field for use in step (ii) and (3) a device capable of detecting the intensity of the thermoluminescence for use in step (iii) (claim 33). 
Regarding claim 34, Tong discloses (1) and (3) are combined in a single unit (fig.8).

Claims 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003) and further in view of Wiesner et al. (US 2004/0101822 A1; pub. May 27, 2004).
Regarding claim 29, the combined references are silent about variation of the intensity of the thermoluminescence of a reference sample that had previously been determined under conditions identical to those used in steps (i) and (ii). 
In a similar field of endeavor Wiesner et al. disclose variation of the intensity of the thermoluminescence of a reference sample that had previously been determined under conditions identical to those used in steps (i) and (ii) (para. [0048] reference sample, para. [0070] irradiation means such as UV and microwave) motivated by the benefits for improved fluorescent nanoparticles (Weisner et al. para. [0008]).
In light of the benefits for improved fluorescent nanoparticles as provided by the teachings of Weisner et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined method of Krueger et al., Midgley et al. and Tong with the teachings of Wiesner et al.
Regarding claim 32, Tong discloses detection of the emitted light. However, the combined references are silent about a sample reference.
In a similar field of endeavor Wiesner et al. disclose a sample reference (para. [0048], reference sample) motivated by the benefits for improved fluorescent nanoparticles (Weisner et al. para. [0008]).
In light of the benefits for improved fluorescent nanoparticles as provided by the teachings of Weisner et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined method of Krueger et al., Midgley et al. and Tong with the teachings of Wiesner et al.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003) and further in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012). 
Regarding claim 30, the combined references are silent about: the radiation used in step (i) is in the UV or visible range.
In a similar field of endeavor Kecht et al. disclose the radiation used in step (i) is in the UV or visible range (para. [0012]) motivated by the benefits for securing documents of value (Kecht et al. para. [0024]).
In light of the benefits for securing documents of value as provided by the teachings of Kecht et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined method of Krueger et al., Midgley et al., Tong with the teachings of Kecht et al.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003) and further in view of Vann et al. (US 2005/0208539 A1; pub. Sep. 22, 2005).
Regarding claim 35, Tong discloses detecting thermoluminescence emitted by the marking (claim 33). However, the combined references are silent about the apparatus further comprises (4) an optical fiber which is connected to the single unit and is capable of providing the markingwith radiation emitted by (1) and of providing (3) with thermoluminescence emitted by the marking. 
In a similar field of endeavor Vann et al. disclose the apparatus further comprises (4) an optical fiber which is connected to the single unit and is capable of providing the marking with radiation emitted by (1) and of providing (3) (para. [0159], para. [0180] teaches a superparamagnetic beads) motivated by the benefits for detection of superparamagnetic beads (Vann et al. para. [0002]).
In light of the benefits for detection of superparamagnetic beads as provided by the teachings of Vann et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined of Krueger et al., Midgley et al. and Tong with the teachings of Vann et al.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) and further in view of Choe et al. (US 2015/0235745 A1; pub. Aug. 20, 2015)
Regarding claim 36, the combined references are silent about: a process for marking objects, substrates and/or supports by inkjet printing via the continuous deflected jet technique, by spraying an ink composition according to claim 26 onto these objects.
In a similar field of endeavor, Choe et al. disclose: a process for marking objects, substrates and/or supports by inkjet printing via the continuous deflected jet technique, by spraying an ink composition according to claim 26 onto these objects (abstract, para. [0061]) motivated by the benefits for a composite particle that wear resistant (Choe et al. para. [0011]).
In light of the benefits for a composite particle that wear resistant as provided by the teachings of Choe et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Krueger et al. and Midgley et al. with the teachings of Choe et al.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701 A1; pub. Arp. 19, 2012) in view of Midgley (US 2007/0087195 A1; pub. Apr. 19, 2007) and further in view of Lee et al. (US 2010/0290044 A1; pub. Nov. 18, 2010).
Regarding claim 37, the combined references are silent about: the thermoconductive material comprises polymethylmethacrylate.
In a similar field of endeavor Lee et al. disclose: the thermoconductive material comprises polymethylmethacrylate (para. [0031], [0034]) motivated by the benefits for connecting different particles (Lee et al. para. [0031]). 
In light of connecting different particles as provided by the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Krueger et al. and Midgley et al. with the teachings of Lee et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMADOU FAYE/
Patent Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884